Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 20, 2013

                                     No. 04-11-00550-CV

                        BP AMERICA PRODUCTION COMPANY,
                                     Appellant

                                               v.

   Carlos M. ZAFFIRINI, Sr., Dolores Angelina De la Garza, Clarissa De La Garza, Cristina
    Lorena Benavides, Servando Roberto Benavides, Delia Hilda Benavides Martinez, Maria
             Eugenia Benavides Gutierrez, Las Tinajas Minerals, Ltd, Diana Solis,
                                         Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2010CVF000798D1
                         The Honorable Joe Lopez, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Sandee Bryan Marion, Justice
              Patricia O. Alvarez, Justice


        On August 30, 2013, this court issued an opinion in this appeal. A motion for rehearing
was due on September 16, 2013. See TEX. R. APP. P. 49.1. A motion for extension of time to
file a motion for rehearing is due not later than September 30, 2013. See id. R. 49.8.
         On September 13, 2013, Appellees Maria Eugenia Benavides Gutierrez and Las Tinajas
Minerals. Ltd. filed an unopposed motion for extension of time to file a motion for rehearing.
Appellees’ motion for extension of time is GRANTED. Appellees’ motion for rehearing is due
to be filed with this court on October 14, 2012.
                                              _________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2013.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court